       Case 2:20-cr-00060-JLS Document 8 Filed 02/24/20 Page 1 of 4 Page ID #:15



 1    NICOLA T. HANNA
      United States Attorney                                        FILED
 2   PATRICK R. FITZGERALD                               CLERK. U.S. DISTRICT COURT
     Assistant United States Attorney
 3   Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
                                                            FEB 2 4 2020
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section               ~6ENiRALDiSTRICT OF CALitORNIA
 5        United States Attorney's Office
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone: (714) 338-3591
 7        Facsimile: (714) 338-3561
          E-mail:    mark.takla@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 20-00060-JLS

13              Plaintiff,                    GOVERNMENT'S NOTICE OF REQUEST FOR

14                   v.

15   ( STEPHEN WILLIAM BEAL,

16              Defendant.

17

18        Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant and gives notice of

20   the following material factors:

21        1.    Temporary 10-day Detention Requested (§ 3142(d)) on the

22              following grounds:

23        ❑    a.   present offense committed while defendant was on release

24                  pending (felony trial),

25        ❑    b.   defendant is an alien not lawfully admitted for

26                  permanent residence; and

27

28
       Case 2:20-cr-00060-JLS Document 8 Filed 02/24/20 Page 2 of 4 Page ID #:16



  1       ❑    c.    defendant may flee; or

  2            d.    pose a danger to another or the community.

  3       2.    Pretrial Detention Requested (§ 3142(e)) because no

  4             condition or combination of conditions will reasonably

  5             assure:

  6             a.    the appearance of the defendant as required;

  7      ,~     b.    safety of any other person and the community.

 8        3.    Detention Requested Pending Supervised Release/Probation

 9              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10              ~ 3143(a)):

11              a.    defendant cannot establish by clear and convincing

12                   evidence that he/she will not pose a danger to any

13                    other person or to the community;

14              b.   defendant cannot establish by clear and convincing

15                   evidence that he/she will not flee.

16        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17             § 3142(e)):

18             a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19 I                 (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                   greater maximum penalty (presumption , of danger to

21                   community and flight risk);

22             b.    offense under 18 U.S.C. §~ 924(c), 956(a), 2332b, or

23                   2332b(g)(5)(B) with 10-year or greater maximum penalty

24                   (presumption of danger to community and flight risk);

25             c.    offense involving a minor victim under 18 U.S.C..

:
~                    §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

~l                   2251A, 2252(a) (1)-(a)(3), 2252A(a)(1)-2252A(a) (4),

~:3
     Case 2:20-cr-00060-JLS Document 8 Filed 02/24/20 Page 3 of 4 Page ID #:17



 1                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                  to community and flight risk);

 3      ❑     d.    defendant currently charged with an offense described

 4                  in paragraph 5a - 5e below, AND defendant was

 5                  previously convicted of an offense described in

 6                  paragraph 5a - 5e below (whether Federal or

 7                  State/local), AND that previous offense was committed

 8                  while defendant was on release pending trial, AND the

 9                  current offense was committed within five- years of

10                  conviction or release from prison on the above-

11                  described previous conviction (presumption of danger to

12                  community).

13      5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14            If the Case Involves:

15      ❑     a.    a crime of violence (as defined in 18 U.S.C.

16                 ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                 in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                 sentence is 10 years' imprisonment or more;

19            b.   an offense for which maximum sentence is life

20                 imprisonment or death;

21      ❑     c.   Title 21 or MDLEA offense for which maximum sentence is

22                 10 years' imprisonment or more;

23            d.   any felony if defendant has two or more convictions for

24                 a crime set forth in a-c above or for an offense under

25                 state or local law that would qualify under a, b, or c

26                 if federal jurisdiction were present, or a combination

27                 or such offenses;

28

                                         Kl
      Case 2:20-cr-00060-JLS Document 8 Filed 02/24/20 Page 4 of 4 Page ID #:18



 1             e.    any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   ~ 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. ~ 2250;

 6             f.    serious risk defendant will flee;

 7             g.    serious risk defendant will (obstruct or attempt to

 8                   obstruct justice) or (threaten, injure, or intimidate

 9                   prospective witness or juror, or attempt to do so).

10       6.    Government requests continuance of              days for detention

11             hearing under ~ 3142(f).

12
     Dated: February 24, 2020            Respectfully submitted,
13
                                         NICOLA T. HANNA
l~                                       United States Attorney

15                                       PATRICK R. FITZGERALD
                                         Assistant United States Attorney
16                                       Chief, National Security Section

17
                                           ~       ~~-''`~
18                                       MARK TAKLA
                                         Assistant United States Attorney
19
                                         Attorneys for Plaintiff
20                                       UNITED STATES OF AMERICA

21

22

23

24

25

26

27

28

                                          C!
